Citation Nr: 0505974	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the knees and toes.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO which 
denied service connection for rheumatoid arthritis of the 
knees and toes, asthma, and headaches.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2003.  A transcript of his 
testimony is associated with the claims file.  

The issue of service connection for rheumatoid arthritis of 
the knees and toes is being addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to show 
that he has current asthma that was incurred in or aggravated 
by service.  

2.  The veteran has submitted no competent evidence to show 
that he has a current headache disorder that had its clinical 
onset in service or for many years after service. 




CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  A headache disorder was not incurred in or aggravated by 
service.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for asthma and headaches, 
the Board finds that compliance with the VCAA has been 
satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in November 
2002 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The November 
2002 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The November 2002 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran, via 
correspondence from his representative, did indicate to the 
RO in November 2002 that the veteran received all medical 
treatment from the Detroit VAMC general medicine and mental 
health, and was also treated at the Vet Center.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran, via his 
representative, indicated in July 2003 that he had nothing 
additional to submit.  As such, the Board finds that the 
veteran is not prejudiced by such failure.  The RO has 
consistently requested the veteran to provide information 
about where and by whom he was treated for his claimed 
disabilities.  In the November 2002 letter, he was 
specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims prior to the November 1999 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Moreover, the veteran has expressed a desire to have his 
appeal decided promptly.  A remand for additional medical 
evidence would only serve to further delay the appeal, 
particularly in light of the fact that the veteran has agreed 
that additional searches for records would be futile.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

In this case, a careful review of the veteran's service 
medical records is negative for any complaints, findings or 
diagnosis of asthma or headaches during service.  

In this regard, the Board notes that the veteran indicated on 
his August 2002 claim form that he had suffered from asthma 
since he was born; however, an asthma condition was not noted 
on the veteran's entrance examination.  

With regard to the veteran's claimed headache disorder, the 
veteran indicated on his August 2002 claim form that his 
headache disability began in 1972.  

The post-service medical evidence of record indicates that 
the veteran underwent a series of VA examinations in February 
1994, in conjunction with a claim for non-service connected 
pension.  There were no complaints, findings or diagnoses of 
asthma or headaches.  The general medical examination report 
noted diagnoses of obesity; history of diabetes; history of a 
treated small hiatal hernia with duodenitis; class I 
arteriosclerotic heart disease, currently asymptomatic.  The 
joints examination noted diagnoses of gouty arthritic changes 
of the metacarpophalangeal joint of the right fifth digit; 
osteoarthritis of the radial aspect of the metacarpal joints 
on the left hand; osteoarthritis of bilateral knees with some 
effusion; gouty arthritic changes of the first 
metatarsophalangeal joint, bilaterally; erosive changes of 
the posterior aspect of the calcaneus on the right.  

Again, these VA examination reports do not show any 
complaints, findings or diagnoses of asthma or headaches.  

A December 2000 VA chest x-ray report notes an impression of 
pneumonia, left upper lobe.  In January 2001, the veteran 
returned for follow-up with complaints of cough and yellow 
sputum.  The veteran was treated, and a week later, the 
follow up  chest x-ray was negative.

In September 2001, the veteran was treated for dry cough and 
depression.  Sputum was reportedly clear.  Active outpatient 
medications at that time included albuterol oral inhaler as 
needed for shortness of breath.  However, a diagnosis of 
asthma was not indicated.  

The VA outpatient treatment reports do not show treatment for 
headaches.  

At his personal hearing in July 2003, the veteran testified 
that he was not currently taking any prescription medications 
for his asthma or his headaches.  

Records from the Social Security Administration were obtained 
and show that the veteran had been disabled since January 
1994 for purposes of Social Security Disability Insurance 
Benefits.  The holding was based on medical evidence showing 
osteoarthritis of bilateral knees, diabetes, and depression.  

Although the veteran asserted that service connection for 
asthma and headaches was warranted, he has not produced any 
competent medical evidence to support this contention.  In 
other words, there is no evidence of record, other than the 
appellant's contentions, that he has current asthma and/or a 
headache disability that was incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In the absence of competent 
evidence demonstrating a link between any current asthma 
disorder and/or headache disability, and the veteran's period 
of active duty, service connection is not warranted.  In sum, 
the record does not contain any service medical records 
showing treatment for asthma or headaches, and the post-
service medical records do not show any current, chronic 
disabilities manifested by asthma and/or headaches.  Finally, 
there is no competent evidence linking these conditions to an 
incident of service.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for asthma and headaches.  Hence, the 
claims are denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

ORDER

Service connection for asthma is denied.  

Service connection for headaches is denied.  


REMAND

In addition to the two claims of service connection noted 
herein above, the veteran also asserts that service 
connection is warranted for rheumatoid arthritis of the knees 
and toes.  

A review of the veteran's service medical records reveals 
that the veteran was treated for swelling of the ankles in 
July 1955.  The July 1955 clinical record notes that the 
veteran's ankles swelled considerably when he was on his feet 
for long periods.  On examination, the ankles appeared 
swollen.  It was noted that the veteran had received hot 
soaks for the previous two weeks, but they only afforded 
temporary relief.  The veteran was referred for evaluation 
and observation.  

A July 1956 sick call note indicates that the veteran 
complained of ankle swelling during the run of the day, which 
subsided at night.  

The post service medical evidence of record contains VA x-ray 
reports from 1991 that show degenerative arthritis of the 
knees.  Outpatient treatment reports from 1991 note a history 
of gout.  

As noted herein above, the veteran was afforded a series of 
VA examinations in February 1994 in conjunction with a claim 
for non-service connected pension benefits.  At that time, 
the diagnoses included gouty arthritic changes of the 
metacarpophalangeal joint of the right fifth digit; 
osteoarthritis of the radial aspect of the metacarpal joints 
on the left hand; osteoarthritis of bilateral knees with some 
effusion; gouty arthritic changes of the first 
metatarsophalangeal joint, bilaterally; erosive changes of 
the posterior aspect of the calcaneus on the right.  

The veteran, via his representative's April 2004 VA Form 646, 
essentially raised the argument that the ankle swelling 
documented in service was a manifestation of the veteran's 
rheumatoid arthritis of the joints in the lower extremity.  

In light of the veteran's assertions, and the fact that the 
veteran has not been afforded a VA examination to determine 
the likely etiology of the rheumatoid arthritis, further 
development is warranted.  

While it is true that the claims file does not currently 
contain any medical evidence relating the veteran's current 
rheumatoid arthritis condition to his military service, the 
veteran was not afforded the opportunity to appear for an 
examination in this regard, and the VA examiners in December 
1994 were never asked to address this contention.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA 
duty to assist includes the conduct of VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. 
App. 589, 595 (1991).

As such, the veteran should be afforded a VA examination to 
determine the current nature and likely etiology of the 
rheumatoid arthritis in the joints of the veteran's lower 
extremities, including, but not limited to the knees and 
toes.  The VA examiner should specifically address the 
veteran's contention that his treatment for swollen ankles in 
service is related to the rheumatoid arthritis in the joints 
of his lower extremities.  


In light of the foregoing, the case is REMANDED to the AMC 
for the following

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
rheumatoid arthritis.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the rheumatoid arthritis.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the requested examination.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the 
rheumatoid arthritis.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran's 
current rheumatoid arthritis is related 
to the ankle swelling noted in service or 
is otherwise related to service.  The 
examiner should specifically indicate if 
the veteran's ankle swelling in service 
was a likely manifestation of rheumatoid 
arthritis.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim of service connection.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


